Case 2:11-cr-20564-MAG-MKM ECF No. 824, PageID.7362 Filed 08/20/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                            Case No. 11-20564

 vs.                                                  HON. MARK A. GOLDSMITH

 ISAAC SHEPPARD,

             Defendant.
 ____________________________/

   SECOND ORDER DIRECTING GOVERNMENT’S RESPONSE TO DEFENDANT’S
     MOTION TO MODIFY OR TERMINATE SUPERVISED RELEASE (Dkt. 818)

        On July 19, 2021, Defendant Isaac Sheppard filed a motion for modification or termination

 of supervised release (Dkt. 818). The Court ordered the Government to file a response by August

 17, 2021 (Dkt. 820). No response was filed. The Government is directed to file a response to this

 motion no later than August 27, 2021.

        SO ORDERED.

 Dated: August 20, 2021                               s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on August 20, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 1
